f

Oo Oo NN HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA, ) u
) TS 4S 0)
Plaintiff, (Vw >
)
v. ) ORDER OF DETENTION AFTER HEARING
\\ ». ) (18 U.S.C. § 3142(i))
oom Vrnyath
Defendant.  )
)
1.

A. (-F On motion of the Government involving an alleged
1. ( ) crime of violence;
2. (_) offense with maximum sentence of life imprisonment or death;
3. (narcotics or controlled substance offense with maximum sentence of ten or more
years (21 U.S.C. §§ 801,/951, et. seg.,/955a);
4. () felony - defendant convicted of two or more prior offenses described above;
5S. (.) any felony that is not otherwise a crime of violence that involves a minor victim, or
possession or use of a firearm or destructive device or any other dangerous weapon,
or a failure to register under 18 U.S.C § 2250.
B.( ) On motion ( ) (by the Government) /( ) (by the Court sua sponte involving)

//

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142())

CR-94 (06/07) Page I of 3

 
SNS NWN WN BP W bw

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

1. (.) serious risk defendant will flee;
2. (_) serious risk defendant will
a.() obstruct or attempt to obstruct justice;

b.() threaten, injure, or intimidate a prospective witness or juror or attempt to do so.
presen we? 5

The Couryfinds no condition or combination of conditions will reasonably assure:

A. (—Y appearance of defendant as required; and/or

B. ( 4 safety of any person or the community.

Il.

The Court has considered:

A. (the nature and circumstances of the offense, including whether the offense is a crime of
violence, a Federal crime of terrorism, or involves a minor victim or a controlled substance,
firearm, explosive, or destructive device;

B. (J the weight of evidence against the defendant;

C. ( tthe history and characteristics of the defendant;

D. (7 the nature and seriousness of the danger to any person or to the community.

IV.
The Court concludes:
A. (J Defendant poses a risk to the safety of other persons or the community because:
white gb wlihegwel- offense DLL
Accord

 

 

 

 

Ml
Ml
HI

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))

CR-94 (06/07). Page 2 of 3

 
BR WwW bw

Co Oo Ss HD WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

B. ( ¥ History and characteristics indicate a serious risk that defendant will flee because:

Lbck af LA) encertes '
LLP ‘fed “es 70 pine

 

 

 

 

C. (_) A serious risk exists that defendant will:
1.(_) obstruct or attempt to obstruct justice;

2.( ) threaten, injure or intimidate a witness/ juror, because:

 

 

 

 

 

 

D. (_) Defendant has not rebutted by sufficient evidence to the contrary the presumption
provided in 18 U.S. Se ha (g).

IT IS ORDERED Jefordant 4 be detained prior to trial.

IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corrections

facility separate from persons awaiting or serving sentences or person held pending appeal.

IT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private

consultation with his counsel.

DATED: WAG | LLL :

U.S. MAGISTRATE / DISTRICT JUDGE

 

CR-94 (06/07)

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))
Page 3 of 3

 
